PEDERSON, Justice,
concurring specialty-
I reluctantly concur in the result reached by the majority and in the reasoning of the majority. I do not, however, see the need to construe § 27-20-26, NDCC, when there is a precedent that the Legislature has directed us to follow.
Section 27-20-26, NDCC, is part of the Uniform Juvenile Court Act which was adopted by the 1969 North Dakota Legislature. The Uniform Juvenile Court Act has been adopted in one other jurisdiction, Georgia, where § 27-20-26 is duplicated in Georgia Code Annotated, § 24A-2001. Georgia adopted the Uniform Juvenile Court Act in 1971.
A rule of construction peculiar to uniform statutes is found in § 1-02-13, NDCC:
“1-02-13. Uniform laws interpreted to effect purpose. — Any provision in this code which is a part of a uniform statute shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.”
This statute imposes upon this Court the duty of looking to Georgia courts to determine if those courts have interpreted or construed Georgia Code Annotated § 24A-2001. I conclude that they have.
The Georgia courts have discussed the juvenile’s right to counsel many times. They have directly construed § 24A-2001 on four occasions. See Sanchez v. Walker Cty. Dept. of F. & C. Serv., 237 Ga. 406, 229 S.E.2d 66 (1976); K. E. S. v. State, 134 Ga.App. 843, 216 S.E.2d 670 (1975); A. C. G. v. State, 131 Ga.App. 156, 205 S.E.2d 435 (1974); T. K. v. State, 126 Ga.App. 269, 190 S.E.2d 588 (1972). K. E. S., supra, in particular, controls the case before this Court.
K.E.S. was a fifteen-year-old girl who appeared in juvenile court as an unruly child. Her mother had made reports to juvenile authorities which resulted in K.E. S.’s appearance before the court. She appeared, accompanied by her mother. At the appearance, she and her mother separately signed written waivers indicating that they did not wish to be represented by counsel. The State argued that this constituted a complete and sufficient waiver of K.E.S.’s right to counsel. The court stated as follows:
“There is no transcript of the proceedings and testimony by which we can determine on this review that the accused understood the meaning of her ‘waiver.’ Be that as it may, ‘the right to counsel may be waived . . ., unless the child is “not represented by his parent, guardian, or custodian.” ’ . . . [Cite omitted.] ‘Counsel must be provided for a child not represented by his parent . . . ’ Code Ann. § 24A-2001. . . Certainly here there was no competent representation of this girl by her mother, and the young girl’s waiver was therefore ineffective.” [All emphasis in original.] 216 S.E.2d at 673.
The case of K. E. S., supra, is complemented by H. L. B. v. State, 135 Ga.App. 474, 218 S.E.2d 150, 151 (1975), wherein the court held:
“The evidence is sufficient, if believed, to show that the officer taking the confession amply advised the juvenile and his sister-custodian what his legal rights were and particularly as to the right to be represented by counsel prior to making any statement or answering any questions, . . . The evidence was sufficient to show that the waiver signed by the juvenile and his sister-custodian was freely and voluntarily given prior to the time of questioning and taking the confession.”
In M. K. H. v. State, 135 Ga.App. 565, 218 S.E.2d 284, 287 (1975), the court reversed a finding of delinquency of a fifteen-year-old boy who had confessed to vandalism and *123arson after being given his Miranda rights. The court stated:
“ . . . the record does not reveal that any effort was made by the arresting officers to determine if the child understood what was being said when the ‘Miranda rights’ card was read to him.” [Emphasis in original.]
In that case Presiding Judge Deen authored a dissent in which he stated that, while he was in sympathy with the majority view, he had difficulty applying it in this case where extensive efforts on the part of the police to locate the parents had failed. He said:
“I am not willing to say that no effort may ever be made to question a child, where his parents are unavailable, until an attorney is present, because I do not believe this is the rule enunciated by In re Gault, [387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967)], nor do I think it is in the interest of either the child or society.” M. K. H. v. State, 218 S.E.2d at 289.
In J. J. v. State, 135 Ga.App. 660, 218 S.E.2d 668, 671 (1975), the court stated:
“It was therefore error to admit over objections the incriminating statements made in jail by the juvenile in the absence of his parents and where the police officers had proceeded to quiz the juvenile before compliance with the statutory prerequisites.” [Cites omitted.]
I join in the concern of Presiding Judge Deen as expressed in his dissent in M. K. H., supra. Though I believe, with the majority, that the Legislature has mandated this result, I cannot agree that it is either wise or in the best interests of society.